Citation Nr: 0205103	
Decision Date: 05/24/02    Archive Date: 06/03/02

DOCKET NO.  99-00 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an effective date earlier than December 
29, 1995, for the assignment of a 70 percent rating for 
posttraumatic stress disorder (PTSD) due to personal trauma 
with dysthymia.

2.  Entitlement to an effective date earlier than December 
29, 1995, for the assignment of a total rating based on 
individual unemployability due to service connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Clark Evans, Attorney at Law


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active military service from November 1980 to 
May 1982. 

In a June 1997 rating decision of the Montgomery, Alabama 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), the RO granted service connection for PTSD and assigned 
a 50 percent rating effective in December 1995.  In a 
subsequent January 1998 rating decision, the RO determined 
that a 70 percent rating was warranted for PTSD effective 
December 29, 1995 and that TDIU was warranted from that same 
date.  In a December 1998 rating decision, the RO determined 
that the veteran also had dysthymia, but that disorder was 
rated as part and parcel of the veteran's PTSD rating.  The 
veteran appealed, in pertinent part, the assigned effective 
dates for the 70 percent rating for PTSD and the TDIU award 
to the Board of Veterans' Appeals (Board).  

In November 2000, the Board determined, in pertinent part, 
that the criteria for the assignment of an effective date 
earlier than December 29, 1995, for the award of service 
connection or a 70 percent rating or a 100 percent rating for 
PTSD were not met; and that the criteria for the assignment 
of an effective date earlier than December 29, 1995, for the 
assignment of a TDIU rating were also not met.  In April 
2001, the United States Court of Appeals for Veterans Claims 
("the Court") issued an order vacating the Board's November 
2000 decision as to the two aforementioned issues for further 
proceedings in compliance with the Veterans Claims Assistance 
Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5106, 
5107, 5126 (West Supp. 2001).  The Board notes that to 
implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  





FINDINGS OF FACT

1.  On December 29, 1995, the RO received correspondence from 
the veteran regarding a claim for service connection for a 
chronic acquired psychiatric disorder.  This was the initial 
claim for compensation for any disability.

2.  Service connection for PTSD and a TDIU were granted 
effective in December 1995; there is no earlier claim.

CONCLUSIONS OF LAW

1.  The criteria for the assignment of an effective date 
earlier than December 29, 1995, for the award of service 
connection or a 70 percent rating or a 100 percent rating for 
PTSD are not met.  38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. 
§ 3.400 and Part 4, Diagnostic Code 9411 (2001).

2.  The criteria for the assignment of an effective date 
earlier than December 29, 1995, for the assignment of a TDIU 
rating are not met. 38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. 
§ 3.400 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA, 
38 U.S.C.A. §§ 5100, 5102, 5103, 5106, 5107, 5126 (West Supp. 
2001, and the promulgated regulations.  The amendments were 
effective November 9, 2000, except for the amendment to 38 
C.F.R. § 3.156(b) which is effective August 29, 2001.  Except 
for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a 
well-grounded claim, redefine the obligations of VA with 
respect to the duty to assist, and supersede the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, 14 Vet. App. 174 (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded).  The new law also includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  In this 
case, even though the RO did not have the benefit of the 
explicit provisions of the VCAA, VA's duties have been 
fulfilled.  

First, VA has a duty to notify the veteran and her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 
5103.  The record shows that the veteran was notified in the 
RO rating decisions; November 1998 statement of the case; and 
in supplemental statements of the case dated in January, 
February, and April 1999, of the reasons and bases for the 
denial of her claims.  VA has no outstanding duty to inform 
the veteran that any additional information or evidence is 
needed.  The Board concludes that the discussions in the 
rating decision, statement of the case, and supplemental 
statements of the case, informed the veteran of the 
information and evidence needed to substantiate her claims 
and complied with VA's notification requirements.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. § 5103A.  In this 
case, all pertinent evidence is of record.  In addition, the 
veteran was afforded opportunities to submit argument on 
behalf of her claims, which she did.  The veteran has not 
referenced any unobtained evidence that might aid her claim 
or that might be pertinent to the bases of the denial of the 
claims.  In February 2002, her representative requested a 
complete copy of the claims file which was furnished to him.  
No further evidence or argument was forthcoming thereafter.  
In this case, the Board finds that VA has done everything 
reasonably possible to assist the veteran.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  

As noted, in this case, even though the RO did not have the 
benefit of the explicit provisions of the VCAA, VA's duties 
have been fulfilled.  Moreover, as the Board finds that the 
directives of VCAA have been complied with regarding VA's 
duties to notify and to assist the veteran, the Board finds 
that the veteran has not been prejudiced by the Board's 
consideration of the merits of her claims, as set forth 
below.  See Bernard v. Brown, 4 Vet. App. 384 (1993) [when 
the Board addresses in its decision a question that has not 
been addressed by the RO, it must consider whether the 
veteran has been given adequate notice to respond and, if 
not, whether she has been prejudiced thereby].  For the 
reasons previously set forth, the Board believes that the 
veteran has been given ample opportunity to provide evidence 
and argument in support of her claims.  In short, the Board 
finds that the veteran has been given adequate notice of the 
need to submit evidence or argument and that she is not 
prejudiced by this decision. 

The veteran contends that she should have been granted a 70 
percent rating for her psychiatric disability and granted a 
TDIU rating, earlier than December 29, 1995.

Although the issues have been presented as entitlement to an 
effective date earlier than December 29, 1995, for the 
assignment of a 70 percent rating for PTSD due to personal 
trauma with dysthymia and entitlement to an effective date 
earlier than December 29, 1995, for the assignment of a TDIU 
rating, the appeal stems from the initial grant of service 
connection and the initial grant of compensation.  See 38 
C.F.R. § 3.160.  Therefore, the Board believes that the 
controlling issue is whether the effective date of service 
connection selected by the RO is appropriate.  Generally, 
evaluations of benefits do not predate the award of service 
connection of the disability.

In this case the effective date of service connection is 
governed by the date of claim.  On December 29, 1995, the RO 
received correspondence from the veteran regarding a claim 
for service connection for a chronic acquired psychiatric 
disorder.  This was the initial claim for compensation for 
any disability.  38 C.F.R. § 3.160 (2001).  Our review 
reflects that prior to December 29, 1995, there had been no 
formal claim for compensation, no informal claim for service 
connection for PTSD, and no formal claim for service 
connection for PTSD or any psychiatric disorder.  The veteran 
did not file for service connection within one year of 
separation from service.  Her argument that her prior 
discharge characterization prevented a claim is incorrect, 
since she was not barred from VA benefits.  Otherwise, any 
alleged erroneous advice given by a government employee 
cannot be used to estop the government from denying benefits. 
McTighe v. Brown, 7 Vet. App. 29, 30 (1994).

Because there had been no prior claim for anything, the 
provisions of 38 C.F.R. § 3.157 do not assist the veteran.  
The next analysis is whether under the facts of this case, 
the veteran is entitled to consideration of an effective date 
based on a liberalizing law or VA issue.  In this regard, the 
Board shall accept that the addition of Diagnostic Code 9411 
was a liberalizing VA issue.  However, the veteran must have 
met all the criteria for a grant at the time of the effective 
date of the liberalizing VA issue.  In this regard, the facts 
fail the veteran.  Diagnostic Code 9411 was added to the 
criteria in April 1980.  Since the veteran did not enter 
service until November 1980, she could not have met the 
definition of "veteran" at that time.  See VAOPGCPREC 26-
97.

Pursuant to 38 U.S.C.A. § 5110(a) (West 1991), the effective 
date of an award based on an original claim for benefits 
shall not be earlier than the date of receipt of application 
therefor.  In addition, 38 U.S.C.A. § 5101(a) (West 1991) 
provides in relevant part:  A specific claim in the form 
prescribed by the Secretary must be filed in order for 
benefits to be paid or furnished to any individual.  Both of 
the     statutes clearly establish that an application must 
be filed.  See Wells v. Principi, 3 Vet. App. 307 (1992); 
Crawford v. Brown, 5 Vet. App. 33 (1993).

It appears that the attorney has argued that there was some 
form of communication with VA in 1982.  However, there is no 
indication of any written communication and there is no 
written communication expressing an intent to apply for a 
benefit.  The basic flaw in this argument is that the absence 
of the word "written" in Section 3.155(a) does not establish 
that that provision covers oral informal claims.  That word 
was unnecessary because Section 3.1(p) defines claim, 
informal as well as formal, as a communication in writing.  
When Section 3.155(a) refers to an informal claim, it 
necessarily incorporates the definition of that term in 
Section 3.1(p) as a communication in writing.  In other 
words, the various provisions of Section 3.155(a) dealing 
with informal claims necessarily relate to written claims. 
The section does not deal with or authorize oral informal 
claims.  Although Section 3.155(a) does not permit informal 
non-written claims, that does not make that provision 
insignificant or surplusage.  To the contrary, the regulation 
has the important function of making clear that there is no 
set form that an informal written claim must take.  All that 
is required is that the communication indicate an intent to 
apply for one or more benefits under the laws administered by 
the Department, and identify the benefits sought.  Rodriguez 
v. West, 189 F.3d 1351 (1999).

The references of the appellant to Servello, Quarles and 
Hamilton do not support her position.  The cases do not stand 
for the proposition that there can be a claim that is not 
written or that a claim need not be filed.  Servello v. 
Derwinski, 3 Vet. App. 196 (1992); Hamilton v. Brown, 4 Vet. 
App. 528 (1993); Quarles v. Derwinski, 3 Vet. App. 129 
(1992).  Similarly, any argument that the Board may grant 
some form of equitable relief because of the allegation that 
the appellant was either misinformed or not adequately 
informed about potential benefits and how to apply is not 
legally supportable.  The Board does not have any authority 
to grant equitable relief and would not be so inclined in 
this case if it did have such authority.  See Harvey v. 
Brown, 6 Vet. App. 416 (1994).  The Board is bound by the 
law.  The law requires the filing of a claim.
At this time, the Board is presented with an original claim 
for compensation filed more than one year after the date of 
separation from service.  In the absence of an earlier claim, 
an earlier informal claim, a formal claim or a liberalizing 
VA law or issue, the effective date of service connection and 
the effective date of the evaluations is controlled by the 
date of receipt of the claim.  The Board concludes that the 
effective date of service connection selected by the RO was 
correct.  38 U.S.C.A. § 5110.


ORDER

An effective date earlier than December 29, 1995, for the 
assignment of a 70 percent rating for PTSD is denied.  An 
effective date earlier than December 29, 1995, for the 
assignment of a TDIU rating is denied.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

